     Case 5:18-cv-02042-MWF-SP Document 23 Filed 02/14/20 Page 1 of 2 Page ID #:65



     Brian Brazier, Esq. (SBN: 245004)
 1
     Price Law Group, APC
 2   8245 N 85th Way
     Scottsdale, AZ 85258
 3   Tel: 818-907-2030
 4   brian@pricelawgroup.com
     Attorneys for Plaintiff,
 5   Linda Vodicka
 6
                            UNITED STATES DISTRICT COURT
 7                         CENTRAL DISTRICT OF CALIFORNIA
 8                                                  Case No. 5:18-cv-02042-MFW-SP
 9    LINDA VODICKA,
                                                    NOTICE OF SETTLEMENT
10                      Plaintiff,
11
      v.
12
      NAVIENT SOLUTIONS, LLC,
13    formerly known as NAVIENT
14    SOLUTIONS, INC.,
                                                    Honorable Michael W. Fitzgerald
15                      Defendant.
16
            NOTICE IS HEREBY GIVEN that Plaintiff Linda Vodicka and Defendant
17
     Navient Solutions, LLC, formerly known as Navient Solutions, Inc., (“Navient”), have
18
19   settled all claims between them in this matter. The parties are in the process of

20   completing the final settlement documents and expect to file a Stipulated Dismissal with
21
     Prejudice within the next forty (40) days. Plaintiff requests the Court vacate all deadlines
22
     in this matter, as there are no remaining Defendants. Plaintiff further requests that the
23

24   Court retain jurisdiction for any matters related to completing and/or enforcing the

25   settlement.
26
     //
27

28
                                                                            NOTICE OF SETTLEMENT
                                                 -1/2-
     Case 5:18-cv-02042-MWF-SP Document 23 Filed 02/14/20 Page 2 of 2 Page ID #:66




 1
     Date: February 14, 2020                    PRICE LAW GROUP, APC
 2
                                                BY: Brian Brazier
 3                                              Brian Brazier, Esq. (SBN: 245004)
 4                                              brian@pricelawgroup.com
                                                Attorneys for Plaintiff,
 5                                              Linda Vodicka
 6

 7                                 CERTIFICATE OF SERVICE
 8          I hereby certify that on February 14, 2020, I electronically filed the foregoing
 9   document with the Clerk of the Court using the ECF system. Notice of such filing will be
10   sent to all attorneys of record in this matter. Since none of the attorneys of record are
11   non-ECF participants, hard copies of the foregoing have not been provided via personal
12   delivery or by postal mail.
13

14                                                       PRICE LAW GROUP, APC
15
                                                         By: /s/ Florence Lirato
16

17

18
19

20

21

22

23

24

25

26
27

28
                                                                             NOTICE OF SETTLEMENT
                                                 -2/2-
